               Case 3:20-cv-05787-SI Document 78 Filed 03/16/21 Page 1 of 6



 1   SONAL N. MEHTA (SBN 222086)                    ROGER I. TEICH (SBN 147076)
     Sonal.Mehta@wilmerhale.com                     rteich@juno.com
 2   WILMER CUTLER PICKERING HALE AND DORR LLP      290 Nevada Street
     2600 El Camino Real, Suite 400                 San Francisco, California 94110
 3
     Palo Alto, California 94306                    Telephone: (415) 948-0045
 4   Telephone: (650) 858-6000
     Facsimile: (650) 858-6100                      ROBERT F. KENNEDY, JR. (pro hac vice)
 5                                                  MARY HOLLAND (pro hac vice)
     ARI HOLTZBLATT (pro hac vice)                  mary.holland@childrenshealthdefense.org
 6   Ari.Holtzblatt@wilmerhale.com                  Children’s Health Defense
     MOLLY M. JENNINGS (pro hac vice)               1227 North Peachtree Parkway, Suite 202
 7
     Molly.Jennings@wilmerhale.com                  Peachtree City, GA 30269
 8   ALLISON SCHULTZ (pro hac vice)                 Telephone: (917) 743-3868
     Allison.Schultz@wilmerhale.com
 9   WILMER CUTLER PICKERING HALE AND DORR LLP      Attorneys for Plaintiff
     1875 Pennsylvania Ave, NW                      CHILDREN’S HEALTH DEFENSE
10   Washington, DC 20006
     Telephone: (202) 663-6000
11
     Facsimile: (202) 663-6363
12
     Attorneys for Defendants
13   FACEBOOK, INC. and MARK ZUCKERBERG
14   ADDITIONAL COUNSEL LISTED ON
15   FOLLOWING PAGE

16                               UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN FRANCISCO DIVISION
19
     CHILDREN’S HEALTH DEFENSE,
20                                               Case No. 3:20-cv-05787-SI
                  Plaintiff,
21                                               STIPULATION AND [PROPOSED]
                                                 ORDER RE: APRIL 22, 2021 HEARING
22        v.
                                                 DATE AND CASE MANAGEMENT
                                                 CONFERENCE
23 FACEBOOK, INC. et al.,

24                Defendants.
25

26

27

28
                                                     Stipulation and [Proposed] Order re: April 22, 2021
                                            1     Hearing on Motions and Case Management Conference
                                                      CHD v. Facebook et al.; Case No. 3:20-cv-05787-SI
          Case 3:20-cv-05787-SI Document 78 Filed 03/16/21 Page 2 of 6



 1 KEVIN L. VICK (SBN 220738)
   kvick@jassyvick.com
 2 ELIZABETH HOLLAND BALDRIDGE (SBN 313390)
   ebaldridge@jassyvick.com
 3
   JASSY VICK CAROLAN LLP
 4 800 Wilshire Blvd. Suite 800
   Los Angeles, California 90017
 5 Telephone: (310) 870-7048
   Facsimile: (310) 870-7010
 6
   CAROL JEAN LOCICERO (pro hac vice)
 7
   clocicero@tlolawfirm.com
 8 MARK R. CARAMANICA (pro hac vice)
   mcaramanica@tlolawfirm.com
 9 THOMAS & LOCICERO PL
   601 South Boulevard
10 Tampa, Florida 33606
   Telephone: (813) 984-3060
11
   Facsimile: (813) 984-3070
12
   DANIELA B. ABRATT (pro hac vice)
13 dabratt@tlolawfirm.com
   THOMAS & LOCICERO PL
14 915 Middle River Drive, Suite 309

15 Fort Lauderdale, Florida 33304
   Telephone: (954) 703-3418
16 Facsimile: (954) 400-5415

17 Attorneys for Defendant
   THE POYNTER INSTITUTE FOR MEDIA
18 STUDIES, INC.

19
20

21

22

23

24

25

26

27

28
                                                Stipulation and [Proposed] Order re: April 22, 2021
                                       2     Hearing on Motions and Case Management Conference
                                                 CHD v. Facebook et al.; Case No. 3:20-cv-05787-SI
               Case 3:20-cv-05787-SI Document 78 Filed 03/16/21 Page 3 of 6



 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff Children’s Health Defense (“CHD”) and

 2 Defendants Facebook, Inc., Mark Zuckerberg, and the Poynter Institute for Media Studies, Inc.

 3 (collectively “Defendants”) hereby stipulate and agree as follows:

 4          WHEREAS, on December 15, 2020, Plaintiff filed its Second Amended Complaint (“SAC”) by

 5 written consent under Fed. R. Civ. Pro. 15(a)(2) (Dkts. 65-1 and 67);

 6          WHEREAS, on December 21, 2020, pursuant to the stipulated briefing schedule (Dkts. 63 and

 7 67), Defendants filed their Motions to Dismiss the SAC (Dkts. 68 and 69);

 8          WHEREAS, on February 5, 2021, Plaintiff filed its Oppositions to the Motions to Dismiss (Dkts.

 9 70 and 71);

10          WHEREAS, on March 3, 2021, the Court moved the hearing on the Motions to Dismiss from

11 March 19, 2021 to March 23, 2021 (Dkt. 72);

12          WHEREAS, on March 5, 2021, Defendants filed Replies in Support of their Motions to Dismiss

13 (Dkts. 73 and 74);

14          WHEREAS, on March 8, 2021, Plaintiff filed its Motion to Supplement the SAC under Fed. R.

15 Civ. P. 15(d) and exhibits thereto (docketed on ECF as “Motion to Amend/Correct”), and its Motion to

16 Shorten Time under Civil L.R. 6-3 (Dkts. 75 and 76), so that its Motion to Amend/Correct could be

17 heard with Defendants’ pending Motions to Dismiss on March 23, 2021;

18          WHEREAS, on March 11, 2021, Defendants Facebook, Inc. and Zuckerberg filed their

19 Opposition to CHD’s Motion to Shorten Time (Dkt. 77);
20          WHEREAS, following an exchange of emails and “meet and confer” telephone conference, the

21 Parties agree that, in the interests of judicial economy and efficiency, the Court should hear the pending

22 Motions to Dismiss (Dkt. 68 and 69) along with the Motion to Amend/Correct (Dkt. 76), and hold the

23 initial Case Management Conference on April 22, 2021, and that the Parties should file their Joint Case

24 Management Statement by April 15, 2021, seven days before the conference (Dkt. 15);

25          THEREFORE, pursuant to Civil Local Rules 6-2 and 7-12, the Parties hereby stipulate that (1)

26 the Court shall hear the pending Motions to Dismiss and Motion to Amend/Correct on April 22, 2021, at

27 a time that day to be set by the Court; (2) the Case Management Conference will be continued to the

28
                                                               Stipulation and [Proposed] Order re: April 22, 2021
                                                     3      Hearing on Motions and Case Management Conference
                                                                CHD v. Facebook et al.; Case No. 3:20-cv-05787-SI
               Case 3:20-cv-05787-SI Document 78 Filed 03/16/21 Page 4 of 6



 1 same date, and the Parties shall file their Joint Case Management Statement by April 15, 2021; and (3)

 2 Plaintiff’s Motion to Shorten Time (Dkt. 77) shall be deemed withdrawn as moot.

 3         IT IS SO STIPULATED.

 4

 5   Dated: March 15, 2021

 6                                                     By:    /s/
                                                              ROGER I. TEICH
 7

 8                                                     Attorney for Plaintiff
                                                       Children’s Health Defense
 9

10   Dated: March __, 2021                             WILMER CUTLER PICKERING, HALE AND
                                                       DORR LLP
11

12                                                     By:    /s/
                                                              SONAL N. MEHTA
13
                                                       Attorney for Defendants
14                                                     Facebook, Inc. and Mark Zuckerberg
15

16   Dated: March __, 2021                             THOMAS & LOCICERO PL

17                                                     By:    /s/
                                                              CAROL JEAN LOCICERO
18

19                                                     Attorney for Defendant
                                                       The Poynter Institute for Media Studies, Inc.
20

21

22

23

24

25

26

27

28
                                                                Stipulation and [Proposed] Order re: April 22, 2021
                                                   4         Hearing on Motions and Case Management Conference
                                                                 CHD v. Facebook et al.; Case No. 3:20-cv-05787-SI
            Case 3:20-cv-05787-SI Document 78 Filed 03/16/21 Page 5 of 6



 1       PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS SO

 2 ORDERED.

 3 Dated: ______________________                   _________________________________
                                                            SUSAN ILLSTON
 4
                                                            United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  Stipulation and [Proposed] Order re: April 22, 2021
                                         5     Hearing on Motions and Case Management Conference
                                                   CHD v. Facebook et al.; Case No. 3:20-cv-05787-SI
               Case 3:20-cv-05787-SI Document 78 Filed 03/16/21 Page 6 of 6



 1                                     ATTORNEY ATTESTATION

 2         I, Roger Teich, am the ECF User whose ID and password are being used to file this Stipulation

 3 and accompanying proposed order. In compliance with Civil Local Rule 5-l(i)(3), I hereby attest that

 4 concurrence in the filing of this document and all attachments has been obtained from each signatory.

 5

 6         Dated: March 15, 2021                       By:

 7
                                                             ROGER I. TEICH
 8
                                                             Counsel for Plaintiff
 9
                                                             Children’s Health Defense
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                             Stipulation and [Proposed] Order re: April 22, 2021
                                                   6      Hearing on Motions and Case Management Conference
                                                              CHD v. Facebook et al.; Case No. 3:20-cv-05787-SI
